TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00246-CV


Alliance Association Management, Inc., Appellant

v.

Colony Square Owners Association, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-06-00291, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
	The parties to this appeal have filed a joint, agreed motion to dismiss the appeal,
explaining that they have settled their dispute.  They ask that this Court vacate the trial court's March
15 judgment, dismiss the case in its entirety, provide that each party shall bear its own costs, and
issue mandate immediately.  We grant the motion, and, in accordance with the parties' agreement, 
we vacate the trial court's judgment, rendered March 15, 2006, and dismiss the cause.  See Tex. R.
App. P. 42.1, 43.2.

					__________________________________________
					David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Vacated and Dismissed on Joint Motion
Filed:   December 19, 2006